02-10-409-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-10-00409-CR
 
 



Timothy Scott Maness


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
 
FROM Criminal
District Court No. 1 OF Tarrant COUNTY
----------
 
MEMORANDUM
OPINION[1]
----------
 
          A
jury convicted Appellant Timothy Scott Maness of theft of property under $1,500
after having been previously convicted of theft two or more times.  See Tex.
Penal Code Ann. § 31.03(a), (e)(4)(D) (West Supp. 2011).  The jury assessed his
punishment at eighteen months’ confinement and a $500 fine, and the trial court
sentenced him accordingly.
          Maness’s
court-appointed appellate counsel has filed a motion to withdraw as counsel and
a brief in support of that motion.  Counsel’s brief and motion meet the
requirements of Anders v. California[2]
by presenting a professional evaluation of the record demonstrating why there
are no arguable grounds for relief.  This court afforded Maness the opportunity
to file a brief on his own behalf, but he did not do so.
As
the reviewing court, we must conduct an independent evaluation of the record to
determine whether counsel is correct in determining that the appeal is
frivolous.  See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.
1991); Mays v. State, 904 S.W.2d 920, 923 (Tex. App.—Fort Worth 1995, no
pet.).  Only then may we grant counsel’s motion to withdraw.  See Penson v.
Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).
We
have carefully reviewed the record and counsel’s brief.  We agree with counsel that
this appeal is wholly frivolous and without merit; we find nothing in the
record that arguably might support an appeal.  See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005).  Accordingly, we grant counsel’s
motion to withdraw and affirm the trial court’s judgment.
 
PER CURIAM
 
 
PANEL: 
WALKER,
MCCOY, and MEIER, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  December 8, 2011




[1]See Tex. R. App. P. 47.4.


[2]386 U.S. 738, 87 S. Ct.
1396 (1967).